— In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the New York City Housing Authority appeals from an order of the Supreme Court, Kings County (Garry, J.), dated February 7, 1990, which granted the application.
Ordered that the order is reversed, on the law, with costs, and the application is denied.
The Supreme Court improvidently exercised its discretion in granting the application for leave to serve a late notice of claim pursuant to General Municipal Law § 50-e. The petitioner claimed that the New York City Housing Authority had actual notice of the essential facts constituting the claim. However, in addition to making allegations for which no support was shown in the record, the petitioner submitted only an Aided Report. It is settled that such a report is insufficient to establish actual knowledge (see, Matter of Perry *655v City of New York, 133 AD2d 692, 693; Braverman v City of White Plains, 115 AD2d 689). Moreover, we note the absence from the petitioner’s papers of a reasonable excuse for the failure to serve the notice of claim until some 13 months after the accident (see, Matter of Perry v City of New York, supra). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.